





AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This amended and restated employment agreement (the “Agreement”) is entered into
by and between Darren Jensen (“you” or “your”) and LifeVantage Corporation, a
Colorado corporation, (the “Company”). This Agreement amends, restates and
supersedes that certain Amended and Restated Employment Agreement between you
and the Company dated December 6, 2016 (the “Prior Agreement”). This Agreement
has an effective date of January 8, 2019 (the “Effective Date”) and will
automatically terminate on the ninetieth (90th) day following the close of the
first fiscal year of the Company in which Net Revenue (as defined on Addendum A
hereto) exceeds $500 million (the “Expiration Date”) unless extended by mutual
written agreement of the Company and you on or prior to the Expiration Date. In
consideration of the mutual covenants and promises made in this Agreement, you
and the Company agree as follows:
1.Position and Responsibilities. As of the Effective Date, you will continue
serving as a full-time employee of the Company as the Company’s President and
Chief Executive Officer (“PCEO”). You shall report directly to the Company’s
Board of Directors (the “Board”). You shall have the duties, responsibilities
and authority that are customarily associated with such position and such other
senior management duties as may reasonably be assigned by the Board. You will
devote your full-time efforts, abilities, and energies to promote the general
welfare and interests of the Company and any related enterprises of the Company.
You will loyally, conscientiously and professionally do and perform all duties
and responsibilities of this position, as well as any other duties and
responsibilities as will be reasonably assigned by the Board. At the request of
the Company, you will also serve as an officer and/or member of the board of
directors of any Company affiliate, without additional compensation. Your
primary workplace will be located at the Company’s Utah office, currently
located at 9785 S. Monroe Street, Suite 400, Sandy, Utah 84070. Nothing herein
shall preclude you from (i) serving, with the prior consent of the Board, as a
member of the board of directors or advisory boards (or their equivalents in the
case of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing your personal investments and affairs; provided, however, that
the activities set out in clauses (i), (ii) and (iii) shall be limited by you so
as not to materially interfere, individually or in the aggregate, with the
performance of your duties and responsibilities hereunder.
2.Base Salary. During your employment as PCEO and while this Agreement is in
effect, you will be paid an annual base salary of $550,000 (the “Base Salary”)
for your services as PCEO, payable in the time and manner that the Company
customarily pays its employees and subject to increase or decrease at the
discretion of the Board.
3.Bonuses. During your employment as PCEO and while this Agreement is in effect,
you will be eligible to participate in the Annual Incentive Compensation (“AIC”)
bonus plan as approved by the Board for each fiscal year of the Company. Bonus
opportunities awarded under the AIC plan will be earned based on the achievement
of objective or subjective criteria established and approved by the Board, which
will be communicated to you within sixty (60) days of the start of each fiscal
year, and will be measured at the end of each fiscal year (the “Performance
Objectives”). Any such bonus shall be paid to you during the first three (3)
months of the fiscal year that follows the applicable performance fiscal year.
The bonus will be deemed to have been earned on the date of payment of such
bonus and you must remain an employee of the Company through the date of payment
in order to receive the bonus. Your target bonus and maximum bonus under the AIC
plan will be equal to 82% and 150%, respectively, of your Base Salary as in
effect on the last day of each fiscal year. The AIC plan does not provide for
any minimum guaranteed payout amount. The determinations of the Board with
respect to the AIC plan will be final, binding and conclusive on all parties.
4.Long-Term Incentive Compensation Plan. While you are an employee of the
Company, you will be eligible to receive grants of restricted stock units,
restricted stock awards, or other grants of Company equity. Except as otherwise
set forth in this Section 4, such equity grants, if any, will be made in the
sole discretion of the Board (or its compensation committee) and will be subject
to the terms and conditions specified by the Board, the Company’s stock plan,
the award agreement that you must execute as a condition of any grant and
applicable Company policies including its insider trading policy and its
clawback policy. If required by applicable law with respect to transactions
involving Company equity securities, you agree





--------------------------------------------------------------------------------





that you shall use your best efforts to comply with any duty that you may have
to (i) timely report any such transactions and (ii) to refrain from engaging in
certain transactions from time to time. The Company has no duty to register
under (or otherwise obtain an exemption from) the Securities Act of 1933 (or
applicable state securities laws) with respect to any Company equity securities
that may be issued to you.
In consideration of your entering into this Agreement, and in addition to equity
awards comprising your fiscal 2019 compensation, within 3 days of the Effective
Date of this Agreement, the Board will grant you a restricted stock unit (“RSU”)
award covering 128,000 Number of shares to be determined at the date of grant
based upon the Company’s standard methodology. shares of common stock. This RSU
award will vest, subject to your continuing to serve as the Company’s PCEO, over
a three-year period from the date of grant as follows: 1/3 of the grant will
vest on the first one year anniversary of the grant[The remaining 2/3 of the
grant will vest in equal quarterly installments over the next two years. ]. This
RSU award will be granted under the Company’s 2017 Long-Term Incentive Plan (the
“Plan”) and will be subject to the standard terms and conditions of the RSU
award agreement used with respect to time-based vesting RSUs under the Plan.
5.Cash Incentive Awards. In consideration of the grant of new and additional
cash incentive awards contemporaneously with or after execution of this
Agreement, you agree to waive, and hereby waive, any rights provided to you
pursuant to Attachment A of the Prior Agreement. You agree and acknowledge that,
upon the Effective Date of this Agreement, the bonus incentive arrangements
described on Addendum A to this Agreement, together with your participation in
the Company’s AIC program as set forth in Section 3 above, constitute the
Company’s only obligation to your with regard to bonus incentive awards during
and with respect to fiscal year 2019 and thereafter.
6.Professional Development. In order to support and invest in your professional
development and leadership skillset growth during your tenure as PCEO, the
Company intends as in the best interests of the Company’s stockholders,
employees and other stakeholders to reimburse you for reasonable expenses you
incur in pursuing such development and growth, such as the cost of an executive
education program, provided that you will work with the Board to identify an
appropriate program and the timing thereof, and that such program does not
conflict with the duties and obligations of your role with the Company. The
reimbursement value of such program shall be treated as taxable income to you to
the extent required by applicable law.
7.Expense Reimbursement; Financial Planning and Compliance. During your
employment and while this Agreement is in effect, you will be reimbursed for all
reasonable business expenses (including, but without limitation, travel
expenses) upon the properly completed submission of requisite forms and receipts
to the Company in accordance with the Company’s expense reimbursement policy. In
addition, during your employment and while this Agreement is in effect, the
Company will pay up to $20,000 annually to cover costs incurred by you for
professional assistance with respect to personal financial and tax planning and
compliance. In addition, the Company will pay reasonable travel expenses
pursuant to standard Company policy for your spouse to accompany you on up to
six business trips or events per year (with the value of such benefits to be
treated as income to you).
8.Employee Benefit Programs. During your employment with the Company, and except
as may be provided under an employee stock purchase plan, you will be eligible
to participate, on the same terms as generally provided to senior executives, in
all Company employee benefit plans and programs at the time or thereafter made
available to Company senior executive officers including, without limitation,
any savings or profit sharing plans, deferred compensation plans, equity
incentive plans, group life insurance, accidental death and dismemberment
insurance, hospitalization, surgical, major medical and dental coverage,
vacation, sick leave (including salary continuation arrangements), long-term
disability, holidays and other employee benefit programs sponsored by the
Company. The Company may amend, modify or terminate these benefits at any time
and for any reason. Any change in any employee benefit program or programs
applicable to all covered employees shall not constitute a material breach of
the terms of the Agreement or constitute Good Reason as defined below.
9.Termination of Employment. Unless the Company requests otherwise in writing,
upon termination of your employment for any reason, you understand and agree
that you shall be deemed to have also immediately resigned from all positions as
an officer (and/or director, if applicable) with the Company (and





--------------------------------------------------------------------------------





its affiliates) as of your last day of employment (the “Termination Date”). Upon
termination of your employment for any reason, you shall receive payment or
benefits from the Company covering the following: (i) all unpaid salary and
unpaid vacation accrued pursuant to the paid time off policy through the
Termination Date, (ii) any payments/benefits to which you are entitled under the
express terms of any applicable Company employee benefit plan, (iii) any
unreimbursed valid business expenses for which you have submitted properly
documented reimbursement requests, and (iv) your then outstanding equity
compensation awards as governed by their applicable terms (collectively, (i)
through (iv) are the “Accrued Pay”). You may also be eligible for other
post-employment payments and benefits as provided in this Agreement. To the
extent needed to comply with Internal Revenue Code (the “Code”) Section 409A,
you must as a condition of payment have experienced a “separation from service”
within the meaning of Code Section 409A with respect to certain payments to be
made to you on or after your Termination Date.
(a)At-Will Employment. Your employment with the Company is at-will and either
you or the Company may terminate your employment at any time upon written notice
to the other party (except that your employment shall automatically be
terminated without notice upon your death) and for any reason (or no reason),
with or without Cause or Good Reason (as each are defined below), in each case
subject to the terms and provisions of this Agreement.
(b)For Cause. For purposes of this Agreement, your employment may be terminated
by the Company for “Cause” as a result of the occurrence of one or more of the
following:
(i)a charge, through indictment or criminal complaint, entry of pretrial
diversion or sentencing agreement, or your conviction of, or a plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude,
dishonesty or fraud, or any other criminal arrest (for example D.U.I.) which the
Company, in its discretion considers inappropriate or harmful to its interests;
(ii)your refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of this Agreement and the
Confidentiality Agreement and the policies and procedures of the Company or a
Company affiliate;
(iii)fraud or deceptive or illegal conduct in your performance of duties for the
Company or a Company affiliate;
(iv)your material breach of any material term of this Agreement; or
(v)any conduct by you which materially injurious to the Company or a Company
affiliate or materially injurious to the business reputation of the Company or a
Company affiliate.
In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from the Company.
(c)Without Cause. The Company may terminate your employment without Cause at any
time and for any reason with notice. If your employment is terminated without
Cause and while this Agreement is in effect then, in addition to your Accrued
Pay, you will be eligible to receive payments equal in the aggregate to six (6)
months of your then Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of such severance payments) shall be made on
the sixtieth (60th) day following the Termination Date. As a condition to
receiving (and continuing to receive) the payments provided in this Section 9(c)
you must: (i) within not later than forty-five (45) days after your Termination
Date, execute and deliver to the Company a Separation Agreement in a form
prescribed by the Company and such Separation Agreement shall include without
limitation a release of all claims against the Company and its affiliates along
with a covenant not to sue and (ii) not revoke, and remain in full compliance
with, such Separation Agreement.
(d)Voluntary Termination. In the event you voluntarily terminate your employment
with the Company, you will be entitled to receive only your Accrued Pay. You
will be entitled to no other compensation from the Company.





--------------------------------------------------------------------------------





(e)Death or Disability. In the event your employment with the Company is
terminated while this Agreement is in effect due to your Disability, death or
presumed death, then you or your estate will be entitled to receive your Accrued
Pay. For purposes of this Agreement, “Disability” is defined to occur when you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.
(f)Resignation for Good Reason. You may resign your employment from the Company
for “Good Reason” subject to the terms and conditions set forth below. Your
resignation for Good Reason will only be effective if the Company has not cured
or remedied the Good Reason event within thirty (30) days after its receipt of
your written notice (such notice shall describe in detail the basis and
underlying facts supporting your belief that a Good Reason event has occurred).
Such notice of your intention to resign for Good Reason must be provided to the
Company within forty-five (45) days following the initial existence of a Good
Reason event. Failure to timely provide such written notice to the Company or
failure to timely resign your employment for Good Reason means that you will be
deemed to have consented to and waived the Good Reason event. If the Company
does timely cure or remedy the Good Reason event, then you may either resign
your employment without Good Reason or you may continue to remain employed
subject to the terms of this Agreement. Termination for Good Reason shall
consist of the following reasons:
(i)You have incurred a material diminution in your responsibilities, duties or
authority;
(ii)You have incurred a material diminution in your Base Salary; or
(iii)The Company has materially breached a material term of this Agreement.
The foregoing Good Reason provisions in this Section 9(f) are intended to (and
shall be interpreted to) comply with the Good Reason safe harbor afforded by
Treasury Regulation Section 1.409A-1(n)(2)(ii).
If you resign your employment for Good Reason, then in addition to your Accrued
Pay, you will be eligible to receive payments equal in the aggregate to six (6)
months of your then Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of such severance payments) shall be made on
the sixtieth (60th) day following the Termination Date. As a condition to
receiving (and continuing to receive) the payments provided in this Section 9(f)
you must: (1) within not later than forty-five (45) days after your Termination
Date, execute and deliver to the Company a Separation Agreement in a form
prescribed by the Company and such Separation Agreement shall include without
limitation a release of all claims against the Company and its affiliates along
with a covenant not to sue and (2) not revoke, and remain in full compliance
with, such Separation Agreement.
(g)Termination Within Twelve (12) Months after a Change in Control. The
provisions of this Section 9(g) set forth certain terms of an agreement reached
between you and the Company regarding your rights and obligations upon the
occurrence of a Change in Control of the Company while this Agreement is in
effect. These provisions are intended to assure and encourage in advance your
continued attention and dedication to your assigned duties and your objectivity
during the pendency and after the occurrence of any such event. Except if a
termination of your employment by the Company without Cause or a Good Reason
event has occurred during the twelve (12) month period after a Change in
Control, these provisions shall terminate and be of no further force or effect
beginning on the first anniversary of the occurrence of a Change in Control. As
a condition to receiving (and continuing to receive) any of the payments and
benefits provided in this Section 9(g) you must: (i) within not later than
forty-five (45) days after your Termination Date, execute and deliver to the
Company a Separation Agreement in a form prescribed by the Company and such
Separation Agreement shall include without limitation a release of all claims
against the Company and its affiliates along with a covenant not to sue and (ii)
not revoke, and remain in full compliance with, such Separation Agreement. For
avoidance of doubt, the severance payments and benefits in this Section 9(g) are
not intended to be cumulative with the severance benefits provided in Sections
9(c) or 9(f), and you are not entitled to collect severance benefits under both
this Section 9(g) and Sections 9(c) or 9(f).
(i)“Change in Control” shall mean the occurrence of any one or more of the
following: (A) any merger, consolidation or business combination in which the
shareholders of the Company immediately





--------------------------------------------------------------------------------





prior to the merger, consolidation or business combination do not own at least a
majority of the outstanding equity interests of the surviving parent entity, (B)
the sale or other disposition of all or substantially all of the Company’s
assets, (C) the acquisition of beneficial ownership or control of (including,
without limitation, power to vote) a majority of the outstanding shares of the
Company’s capital stock by any person or entity (including a “group” as defined
by or under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), (D) the dissolution or liquidation of the Company, (E) a
contested election of directors, as a result of which or in connection with
which the persons who were directors of the Company before such election or
their nominees cease to constitute a majority of the Board, or (F) any other
event specified by the Board.
(ii)If within twelve (12) months after a Change in Control, your employment is
terminated by the Company without Cause, then in addition to your Accrued Pay,
you will be eligible to receive payments equal in the aggregate to twelve (12)
months of your then Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of Base Salary) shall be made on the sixtieth
(60th) day following the Termination Date.
(iii)If within twelve (12) months after a Change in Control, a Good Reason event
has occurred and you resign your employment for Good Reason, then in addition to
your Accrued Pay, you will be eligible to receive payments equal in the
aggregate to twelve (12) months of your then Base Salary. The payments shall be
paid to you in cash, in substantially equal monthly installments payable over
the twelve (12) month period following your Termination Date, provided, however,
the first payment (in an amount equal to two (2) months of Base Salary) shall be
made on the sixtieth (60th) day following the Termination Date.
(iv)Unless otherwise provided in the applicable award agreement, if, within
twelve (12) months after a Change in Control, either (A) your employment is
terminated by the Company without Cause, or (B) a Good Reason event has occurred
and you resign your employment for Good Reason, all restricted stock awards and
other equity-based awards granted to you by the Company shall be entitled to
receive full service-based vesting credit and deemed attainment at target of all
performance-based vesting milestones as of the date of the employment
termination date, and the performance period with respect to all
performance-based RSUs shall be deemed to have ended as of the date of the
Change in Control, and the performance over such shortened performance period
shall be measured as of that date, and you shall be entitled to any other rights
and benefits with respect to stock-related awards, to the extent and upon the
terms provided in the equity incentive plan or any agreement or other instrument
attendant thereto pursuant to which such awards were granted. Notwithstanding
the foregoing, in the event acceleration of the settlement or distribution date
of an award would result in additional taxes and penalties under Code Section
409A, then the vesting of such award shall accelerate but settlement or
distribution of award shares (or cash, if applicable) shall occur on the date(s)
specified in the agreement governing the award.
(h)Transition Period. At such time as you eventually transition from the
position of PCEO, the Company desires as being in the best interests of its
stockholders, and you have indicated your agreement, to ensure a continuous and
smooth transition process. Accordingly, you and the Company agree that upon
termination of your position as PCEO during the term of this Agreement, you will
remain as a consultant to the Company for up to, as mutually agreed, a
twelve-month period (the “Transition Period”) and will provide during that
period such services related to the transition process as the Board may request.
During the Transition Period, and subject to any obligations the Company has
under Sections 9(c) and 9(f) above, the Company will not be obligated to pay you
cash compensation; provided that your consulting relationship will constitute
continuous service only for purposes of any Company equity compensation awards
granted pursuant to Addendum A attached hereto that you hold as of your
Termination Date. For the avoidance of doubt, the consulting relationship
reflected in this paragraph will not, on its own, constitute “service” for
purposes of any other Company equity awards that you hold. Notwithstanding
anything to the contrary contained herein, the Company shall have no obligation
under this paragraph if (i) your termination as PCEO is as a result of your
conviction of a felony under the laws of the United States or any political
subdivision thereof, (ii) following your termination as PCEO you engage in
conduct that constitutes a breach of your





--------------------------------------------------------------------------------





obligations under Section 17(c) below, or (iii) you refuse, or make yourself
unavailable, to provide the services contemplated by this paragraph.
10.Limitation on Golden Parachute Payments. Notwithstanding any other provision
of this Agreement or any such other agreement or plan, if any portion of the
Total Payments (as defined below) would constitute an Excess Parachute Payment
(as defined below) and therefore would be nondeductible to the Company by reason
of the operation of Code Section 280G relating to golden parachute payments
and/or would be subject to the golden parachute excise tax (“Excise Tax”) by
reason of Code Section 4999, then the full amount of the Total Payments shall
not be provided to you and you shall instead receive the Reduced Total Payments
(as defined below).
If the Total Payments must be reduced to the Reduced Total Payments, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a Parachute Payment; (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount is not treated as a parachute payment; (3) cancellation of any
accelerated vesting of equity awards; and (4) reduction of any continued
employee benefits. In selecting the equity awards (if any) for which vesting
will be reduced under clause (3) of the preceding sentence, awards shall be
selected in a manner that maximizes the after-tax aggregate amount of Reduced
Total Payments provided to you, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Code Section 409A,
awards instead shall be selected in the reverse order of the date of grant.
For the avoidance of doubt, for purposes of measuring an equity compensation
award’s value to you when performing the determinations under the preceding
paragraph, such award’s value shall equal the then aggregate fair market value
of the vested shares underlying the award less any aggregate exercise price less
applicable taxes. Also, if two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis. In no event shall (i) you
have any discretion with respect to the ordering of payment reductions or (ii)
the Company be required to gross up any payment or benefit to you to avoid the
effects of the Excise Tax or to pay any regular or excise taxes arising from the
application of the Excise Tax.
All mathematical determinations and all determinations of whether any of the
Total Payments are Parachute Payments that are required to be made under this
Section 10 shall be made by a nationally recognized independent audit firm
selected by the Company (the “Accountants”), who shall provide their
determination, together with detailed supporting calculations regarding the
amount of any relevant matters, both to the Company and to you. Such
determination shall be made by the Accountants using reasonable good faith
interpretations of the Code. The Company shall pay the fees and costs of the
Accountants which are incurred in connection with this Section 10.
“Excess Parachute Payment” has the same meaning provided to such term by
Treasury Regulation Section 1.280G-1 Q/A-3.
“Parachute Payment” has the same meaning provided to such term by Treasury
Regulation Section 1.280G-1 Q/A-2.
“Reduced Total Payments” means the lesser portion of the Total Payments that may
be provided to you instead of the Total Payments. The Reduced Total Payments
shall be the maximum amount from the Total Payments that can be provided to you
without incurring Excess Parachute Payments.
“Total Payments” means collectively the benefits or payments provided by the
Company (or by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets within the
meaning of Code Section 280G and the regulations thereunder) to or for the
benefit of you under this Agreement or any other agreement or plan.
11.Proprietary Information and Inventions Agreement; Confidentiality. You will
be required, as a condition of your employment with the Company, to timely
execute and comply with the Company’s form of proprietary information and
inventions agreement as may be amended from time to time by the Company
(“Confidentiality Agreement”).
12.Corporate Policies. In addition to the Company’s insider trading policy
(referenced above in Section 4), you are subject to other Company policies, as
in effect from time to time, including without limitation:





--------------------------------------------------------------------------------





(a)During your employment, you will be subject to the Company’s executive equity
ownership policy, which currently requires the Company’s Chief Executive Officer
to own a minimum number of shares of the Company’s common stock having a value
equal to six times such officer’s annual base salary, subject to a buy-in period
of five years; and
(b)The Company intends to adopt a clawback policy, as and when required by
applicable law and/or stock exchange listing standards, governing the Company’s
obligation to recoup from you incentive compensation paid or provided to you by
the Company under specified events and circumstances including upon a
restatement of Company financial statements. The Company anticipates that this
policy will apply to you while you continue to serve as PCEO and for some period
following termination of your position as an executive officer of the Company.
You acknowledge that it is a condition of your position as PCEO that you be
subject to the Company’s clawback policy as in effect from time to time.
13.Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place. Your rights and
obligations under this Agreement shall not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.
14.Governing Law; Arbitration. To the extent not preempted by federal law, this
Agreement will be deemed a contract made under, and for all purposes shall be
construed in accordance with, the laws of Utah. Any controversy or claim
relating to this Agreement or any breach thereof, and any claims you may have
arising from or relating to your employment with the Company, will be settled
solely and finally by arbitration in Salt Lake City, Utah before a single
arbitrator and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, provided that this Section 14
shall not be construed to eliminate or reduce any right the Company or you may
otherwise have to obtain a temporary restraining order or a preliminary or
permanent injunction to enforce any of the covenants contained in this Agreement
before the matter can be heard in arbitration.
15.Taxes. The Company shall have the right to withhold and deduct from any
payment hereunder any federal, state or local taxes of any kind required by law
to be withheld with respect to any such payment. The Company shall not be liable
to you or other persons as to any unexpected or adverse tax consequence realized
by you and you shall be solely responsible for the timely payment of all taxes
arising from this Agreement that are imposed on you. This Agreement is intended
to comply with the applicable requirements of Code Section 409A and shall be
limited, construed and interpreted in a manner so as to comply therewith. Each
payment made pursuant to any provision of this Agreement shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A. While it is intended that all payments and benefits provided under
this Agreement to you will be exempt from or comply with Code Section 409A, the
Company makes no representation or covenant to ensure that the payments under
this Agreement are exempt from or compliant with Code Section 409A. The Company
will have no liability to you or any other party if a payment or benefit under
this Agreement is challenged by any taxing authority or is ultimately determined
not to be exempt or compliant. In addition, if upon your Termination Date, you
are then a “specified employee” (as defined in Code Section 409A), then solely
to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and





--------------------------------------------------------------------------------





within six (6) months following your Termination Date until the earlier of (i)
the first business day of the seventh (7th) month following your Termination
Date or (ii) ten (10) days after the Company receives written confirmation of
your death. Any such delayed payments shall be made without interest.
Additionally, the reimbursement of expenses or in-kind benefits provided
pursuant to this Agreement shall be subject to the following conditions: (1) the
expenses eligible for reimbursement or in-kind benefits in one taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits in
any other taxable year; (2) the reimbursement of eligible expenses or in-kind
benefits shall be made promptly, subject to the Company’s applicable policies,
but in no event later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
16.Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement (and the agreements referenced herein) contains all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously discussed or entered into
between the parties including without limitation the Prior Agreement and any
term sheets regarding the terms and conditions of your continued employment with
the Company. For clarity, your existing Confidentiality Agreement (and/or any
similar agreements) and awards granted to you under the Company’s 2010 Long-Term
Incentive Plan shall remain in effect in accordance with their respective terms.
As a material condition of this Agreement, you represent that by entering into
this Agreement or by continuing as a Company employee you are not violating the
terms of any other contract or agreement or other legal obligations that would
prohibit you from performing your duties for the Company. You further agree and
represent that in providing your services to the Company you will not utilize or
disclose any other entity’s trade secrets or confidential information or
proprietary information. You represent that you are not resigning employment or
relocating any residence in reliance on any promise or representation by the
Company regarding the kind, character, or existence of such work, or the length
of time such work will last, or the compensation therefor.
17.Non-Solicitation.
(a)Non-Solicitation of Employees, Independent Distributors and Other
Consultants. In consideration of this Agreement, during your employment and for
a period of two years after your employment terminates, you will not directly or
indirectly, solicit, influence, encourage, entice, or induce, or attempt to
solicit, influence, encourage, entice, or induce, any employee, independent
distributor or other consultant of the Company to:
(i)quit their employment with the Company;
(ii)enroll for or into another direct selling / network marketing / multi-level
marketing (collectively “MLM”) company or opportunity. This includes, but is not
limited to, presenting or assisting in the presentation of another MLM company
or opportunity;
(iii)associate with another MLM company or opportunity;
(iv)become a distributor with another MLM company or opportunity; or
(v)cease rendering services to the Company;
The above apply regardless of who initiates such contact between you and
regardless of whether the employee, independent distributor or other consultant
actually leaves employment or ceases rendering services to the Company, unless
you are specifically authorized to do so by the Company.
(b)Non-Solicitation of Customers. In consideration of this Agreement and to the
extent permitted under applicable law, and in order to protect the Confidential
Information and preserve the Company’s relationships with its prospects and
customers, you agree that for a period of two (2) years after your employment
with the Company ends for any reason, you will not directly or indirectly,
solicit business, divert business, or accept business, or attempt to solicit
business, divert business or accept business, related to nutritional supplements
or any other product or service of the Company, from any person or entity that
was a prospect or customer of the Company at the time of your termination
regardless of who initiates such





--------------------------------------------------------------------------------





contact between you and regardless of whether the prospect or customer actually
ceases doing business with the Company.
(c)Non-Competition. In consideration of this Agreement, you shall not, during
your employment and for a period of one (1) year after your employment with the
Company ends for any reason, engage in, advise or consult with, or accept
employment with any company, business or any entity, or contribute your
knowledge to any work or activity, that: (a) involves an MLM company or
opportunity, (b) involves a product, process, provision of services or
distribution channel (MLM) as offered by, similar to, or competitive with the
Company, or (c) consists of the development and/or sales of nutritional
supplements, or any other product or service provided or offered by the Company.
You recognize that the Company’s business reaches throughout the United States
and in many countries throughout the world, and that Company provides business,
services, and products throughout the world. You also recognize that your
position with the Company necessarily provides you with business related
relationships, confidential information, and goodwill throughout the United
States and the world as it relates to the Company’s business and that your work
for the Company is conducted throughout the world. As a result, the geographic
scope of the foregoing non-competition covenant means anywhere within the United
States and anywhere throughout the world where the Company operated, provided
services or products, or had business relationships at the time your employment
with the Company ends for any reason. Following expiration of said one-year
period, you shall continue to be obligated under the confidentiality provisions
of this Agreement and of your Confidentiality Agreement not to disclose and/or
use confidential information or trade secrets so long as it shall remain
proprietary or protectable as confidential or trade secret information. You
acknowledge that this restraint is reasonable as to time and geographic limits
and is necessary to protect the Company’s confidential information, and that it
will not unduly restrict your ability to secure suitable employment after
leaving the Company.
(d)Modification By Court. If any court or arbitrator determines that any
post-employment restrictive covenant is unreasonable in any respect, you agree
that the Court shall modify any term found to be unreasonable and shall revise
such term to be enforceable to the broadest extent permitted by law and
consistent with the intent of this Agreement.
(e)Extension of Non-Compete. For any period of time in which you are found to be
in violation of any of the above non-compete or non-solicitation agreements,
that period of time shall be added on to the length of the restriction or period
of protection for the Company.
(f)Notice to Subsequent Employers. You agree that the Company may provide notice
of your obligations under any provision of this Agreement to any company or
future employer of yours should the Company consider it necessary for the
enforcement of those obligations.
(g)Relief from Further Payments. You agree that if you violate, breach or
challenge the validity of any of the provisions of this Section 17, the Company
may immediately cease any further payments that may be forthcoming under the
provisions of this Agreement, and the Company shall be immediately relieved from
any further payment obligations whatsoever under this Agreement. This remedy is
in addition to any other rights or damages that the Company may seek related to
such breach.
(h)Acknowledgments. You acknowledge that the restrictive covenants in this
Section 17 are reasonable and necessary to protect the legitimate interests of
the Company, that the duration and geographic scope of the restrictive covenants
are reasonable given the nature of this Agreement and the position PCEO holds
within the Company, that the restrictive covenants do not prohibit you from
finding employment, and that the Company would not enter into this Agreement or
otherwise employ or continue to employ you as the PCEO unless you agree to be
bound by the restrictive covenants set forth in this Section 17.
(i)Remedies. You acknowledge that any breach, willfully or otherwise, of the
restrictive covenants will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. In the event
of any such breach or threatened breach by you of any of the restrictive
covenants, the Company shall be entitled to injunctive or other similar
equitable relief in any court, without any requirement that a bond or other
security be posted, and this Agreement shall not in any way limit remedies of
law or in equity otherwise available to the Company.





--------------------------------------------------------------------------------





18.Covenants.
(a)As a condition of this Agreement and to your receipt of any post-employment
benefits, you agree that you will fully and timely comply with all of the
covenants set forth in this subsection (which shall survive your termination of
employment and termination or expiration of this Agreement):
(i)You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
shall survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;
(ii)Within five (5) days of the Termination Date, you shall return to the
Company all Company confidential information including, but not limited to,
intellectual property, etc., and you shall not retain any copies, facsimiles or
summaries of any Company proprietary information;
(iii)You will not at any time make (or direct anyone to make) any disparaging
statements (oral or written) about the Company, or any of its affiliated
entities, officers, directors, employees, stockholders, representatives or
agents, or any of the Company’s products or services or work-in-progress, that
are harmful to their businesses, business reputations or personal reputations;
(iv)You agree that during the period of your employment with the Company and
thereafter, you will not utilize or disclose any trade secrets of the Company in
order to solicit, either on behalf of yourself or any other person or entity,
the business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, independent
distributor compensation plans and information, written or electronic work
product that was authored, developed, edited, reviewed or received from or on
behalf of the Company during period of employment, Company developed technology,
software, computer programs or mobile applications, process manuals, products,
business and marketing plans and/or projections, Company sales and marketing
data, Company technical information, Company strategic plans, Company
financials, vendor affiliations, proprietary information, technical data, trade
secrets, know-how, copyrights, patents, trademarks, intellectual property, and
all documentation related to or including any of the foregoing; and
(v)You agree that, upon the Company’s request and without any payment therefore,
you shall reasonably cooperate with the Company (and be available as necessary)
after the Termination Date in connection with any matters involving events that
occurred during your period of employment with the Company.
(b)You also agree that you will fully and timely comply with all of the
covenants set forth in this subsection (which shall survive your termination of
employment and termination or expiration of this Agreement):
(i)You will fully pay off any outstanding amounts owed to the Company no later
than their applicable due date or within thirty (30) days of your Termination
Date (if no other due date has been previously established);
(ii)Within five (5) days of the Termination Date, you shall return to the
Company all Company property including, but not limited to, computers, cell
phones, pagers, keys, business cards, etc.;
(iii)Within thirty (30) days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
and
(iv)As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail.
(c)You agree that you will strictly adhere to and obey all Company rules,
policies, procedures, regulations and guidelines, including but not limited to
those contained in the Company’s employee





--------------------------------------------------------------------------------





handbook, as well any others that the Company may establish including without
limitation any policy the Company adopts on the recoupment of compensation.
19.Offset. Any severance or other payments or benefits made to you under this
Agreement may be reduced, in the Company’s discretion, by any amounts you owe to
the Company provided that any such offsets do not violate Code Section 409A.
20.Notice. Any notice that the Company is required to or may desire to give you
shall be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder shall be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s Senior Vice President of Human Resources at its principal office, or
at such other office as the Company may from time to time designate in writing.
The date of actual delivery of any notice under this Section 20 shall be deemed
to be the date of delivery thereof.
21.Waiver; Severability. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to by you and the Company in writing
and such amendment or waiver expressly references this Section 21. No waiver by
you or the Company of the breach of any condition or provision of this Agreement
will be deemed a waiver of a similar or dissimilar provision or condition at the
same or any prior or subsequent time. Except as expressly provided herein to the
contrary, failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder will not be deemed to constitute a waiver
thereof. In the event any portion of this Agreement is determined to be invalid
or unenforceable for any reason, the remaining portions shall be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by law.
22.Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.
23.Key-Man Insurance. The Company shall have the right to insure your life for
the sole benefit of the Company, in such amounts, and with such terms, as it may
determine. All premiums payable thereon shall be the obligation of the Company.
You shall have no interest in any such policy, but you agree to cooperate with
the Company in taking out such insurance by submitting to physical examinations,
supplying all information required by the insurance company, and executing all
necessary documents, provided that no financial obligation is imposed on you by
any such documents.







--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:
This __ day of January, 2019.
LIFEVANTAGE CORPORATION


 
 
 
By: Michael Beindorff
 
Darren Jensen
Title: Chairman of the Compensation Committee of the Board of Directors
 
 
 
 





Signature Page to Amended and Restated Employment Agreement









--------------------------------------------------------------------------------





ADDENDUM A
To Amended and Restated Employment Agreement


CEO Revenue-Based Incentive Award Program
Effective January 8, 2019


The following describes your revenue-based incentive awards. Capitalized terms
used but not defined herein have the meanings ascribed to them in the Amended
and Restated Employment Agreement to which this Addendum is attached.
1.Annual Revenue Incentive Arrangement.
For fiscal year 2019 and each fiscal year thereafter (the applicable fiscal
year, the “Measurement Year”) ending at the end of the fiscal year during which
the Company first achieves annual Net Revenue (as defined below) of at least
$500 million (such period, the “Incentive Period”) and provided you continue to
serve as the Company’s PCEO as of the applicable payment date, you will be
eligible to earn an annual incentive bonus (the “Revenue Increase Award”), the
value of which will be based upon the increase in the Company’s “Revenue, net”
(as set forth on the face of the consolidated statements of operations and
comprehensive income for the Company and its subsidiaries) (“Net Revenue”)
achievement for the Measurement Year relative to Net Revenue achieved in a
specified prior fiscal year as described below. The value of the Revenue
Increase Award will be: (a) based upon the final “Revenue, net” number disclosed
in the Company’s applicable Form 10-K filing, with the determination of such
number deemed to occur on the date of such filing (the “Determination Date”);
and (b) equal to two percent (2%) of the increase in Net Revenue (the value of
such 2%, the “Bonus Amount”) achieved for the Measurement Year (the “Net Revenue
Achievement”) relative to that prior fiscal year in which the Company’s Net
Revenue Achievement was the greatest. For the sake of clarity, (1) if Net
Revenue Achievement was $100XX in Year 1 (the highest ever achieved to date),
$99XX in Year 2 and $110XX in Year 3, then there would be no payment with
respect to the award for Year 2 and the prior fiscal year against which Year 3
Net Revenue would be compared would be Year 1; and (2) if Net Revenue
Achievement for a Measurement Year is less than the greatest annual Net Revenue
the Company achieved in a prior fiscal year, you will not be entitled to payment
of any Revenue Increase Award with respect to that Measurement Year.
The Board intends that each Revenue Increase Award will be satisfied by the
grant to you, within 10 business days of the Determination Date, of a RSU award
having a grant date value equal to 105% of the Bonus Amount, on the terms
described below; provided however that the Board in its discretion may instead
determine that the Revenue Increase Award will be settled in cash in an amount
equal to 100% of the Bonus Amount, payable within 10 business days following the
Determination Date. The date of payment for a Revenue Increase Award shall be
the award grant date if the award is satisfied through the grant of RSUs and the
date of receipt of funds if it is satisfied in cash.
If the Board or Compensation Committee, as applicable, determines to satisfy its
obligation with respect to an earned Revenue Increase Award through the issuance
of RSUs (such award, “Revenue Increase RSUs”), then the Bonus Amount shall be
multiplied by 1.05, the product of which will then be divided by the weighted
average closing price of the Company’s common stock over the final twenty (20)
trading days of the Measurement Year to determine the number of Revenue Increase
RSUs. The Revenue Increase RSUs shall be subject to forfeiture, and shall vest,
in full at the end of the 12-month period following the grant date thereof,
subject to your continued service with the Company through such date.
Notwithstanding anything to the contrary above, if the Company’s overall gross
profit margin for a Measurement Year falls below the overall gross profit margin
for the prior fiscal year, then the Bonus Amount otherwise payable with respect
to the Revenue Increase Award for such Measurement Year shall be reduced by
twenty-five percent (25%) for each ten percent (10%) reduction in overall gross
profit margin (with straight line interpolation applied to any decline in
overall gross margin of other than ten percent (10%)).
2.Cash Incentives for Growth in Overall Revenue. You will continue during the
remainder of the Incentive Period during which you serve as the Company’s PCEO
to be eligible to earn up to the following bonus amounts if the Board or
Compensation Committee determine and certify that the specified Net Revenue





--------------------------------------------------------------------------------





goal is achieved: (a) a one-time bonus of $300,000 when annual Net Revenue for
the Company exceeds $300 million; (b) a one-time bonus of $400,000 when annual
Net Revenue for the Company exceeds $400 million; and (c) a one-time bonus of
$500,000 when annual Net Revenue for the Company exceeds $500 million (each of
$300 million, $400 million and $500 million, a “Revenue Milestone,” each of the
bonus amounts, a “Bonus,” and each of these awards referred to as an “Overall
Revenue Award”). Whether a Revenue Milestone has been achieved shall be
determined and certified by the Board or Compensation Committee based upon the
final “Revenue, net” number disclosed in the Company’s applicable Form 10-K
filing, with the determination of such number deemed to occur on the date of
such filing (such date, the “Milestone Date”). If two (or more) annual Revenue
Milestones are first achieved during a single fiscal year, you will be paid the
sum of the Bonuses that relate to each Revenue Milestone achieved during such
year. Once the performance objective of a particular Overall Revenue Award is
achieved and you receive payment of the Bonus related to that award, that
particular award terminates. For the sake of clarity, you must continue to serve
as the Company’s PCEO as of the applicable payment date with respect to an
Overall Revenue Award.
The Board intends that each Overall Revenue Award will be satisfied by the grant
to you, within 10 business days of the Milestone Date, of a RSU award having a
grant date value equal to 105% of the applicable Bonus, on the terms described
below; provided however that the Board in its discretion may instead determine
that the Overall Revenue Award will be settled in cash in an amount equal to
100% of the Bonus, payable within 10 business days following the Milestone Date.
The date of payment for a Overall Revenue Award shall be the award grant date if
the award is satisfied through the grant of RSUs and the date of receipt of
funds if it is satisfied in cash.
The date of payment of cash under (1) above or the grant date of a RSU under (2)
above is the “payment date” with respect to an Overall Revenue Award.
If the Board or Compensation Committee, as applicable, determines to satisfy its
obligation with respect to an earned Overall Revenue Award through the issuance
of Milestone RSUs, then the applicable Bonus shall be multiplied by 1.05, the
product of which will then be divided by the weighted average closing price of
the Company’s common stock over the final twenty (20) trading days immediately
prior to the end of the applicable fiscal year to determine the number of shares
subject to the Overall Revenue RSUs. The Overall Revenue RSUs shall be subject
to forfeiture, and shall vest, in full at the end of the 12-month period
following the grant date thereof, subject to your continued service with the
Company through such date.
In addition, if any increase in Net Revenue specified above is the result of the
Company’s acquisition of another company or business, then such additional Net
Revenue shall be disregarded in making, as applicable, the Net Revenue
Achievement determination or the Revenue Milestone determination.
Any RSUs granted in the manner described above will be subject to required
withholdings and will be granted under, and subject to the standard terms and
conditions of the Plan, including any applicable limit on the total number of
awards that may be granted during a specified period. For the avoidance of
doubt, employment/payroll tax withholding will be due at the time of grant of
such RSUs and income tax withholding shall be due at the time of
vesting/settlement.





